Illinois Official Reports

                                       Appellate Court



                            People v. Reid, 2014 IL App (3d) 130296



Appellate Court           THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                   ELIJAH REID, Defendant-Appellant.


District & No.            Third District
                          Docket No. 3-13-0296


Rule 23 Order filed       November 19, 2014
Motion to publish
allowed                   December 15, 2014
Opinion filed             December 15, 2014


Held                       Where defendant agreed to waive his rights to file an appeal and a
(Note: This syllabus postconviction petition in order to avoid the death penalty after he was
constitutes no part of the found guilty of first degree murder, and then the appellate court, after
opinion of the court but finding that defendant was improperly admonished about the waiver
has been prepared by the of his appeal rights, heard and denied his appeal, defendant filed a
Reporter of Decisions postconviction petition alleging that his waiver of his right to file the
for the convenience of petition was not knowingly and intelligently made and that he
the reader.)               presented a valid claim of ineffective assistance of counsel, the
                           appellate court affirmed the trial court’s dismissal of that petition as
                           frivolous and patently without merit, since no specific admonishments
                           are required when the right to file a postconviction petition is waived,
                           but rather the proper inquiry is whether the waiver was knowing and
                           intelligent and given with sufficient awareness of the circumstances
                           and consequences, and in defendant’s case, the “layman’s
                           explanation” of the waiver provided by the trial court was appropriate.



Decision Under            Appeal from the Circuit Court of Rock Island County, No. 08-CF-368;
Review                    the Hon. Walter D. Braud, Judge, presiding.
     Judgment                 Affirmed.


     Counsel on               Michael J. Pelletier and Steven E. Wiltgen, both of State Appellate
     Appeal                   Defender’s Office, of Elgin, for appellant.

                              John L. McGehee, State’s Attorney, of Rock Island (Mark A. Austill,
                              of State’s Attorneys Appellate Prosecutor’s Office, of counsel), for the
                              People.



     Panel                    JUSTICE O’BRIEN delivered the judgment of the court, with
                              opinion.
                              Justices McDade and Wright concurred in the judgment and opinion.


                                               OPINION

¶1         A jury found defendant, Elijah Reid, guilty of two counts of first degree murder (720 ILCS
       5/9-1(a)(1) (West 2008)). Prior to sentencing, defendant agreed to waive his appeal and
       postconviction rights in exchange for the State’s agreement not to pursue the death penalty.
       This court found that defendant was improperly admonished regarding the waiver of his appeal
       rights, then heard and denied his appeal. People v. Reid, 2012 IL App (3d) 100210-U.
       Defendant subsequently filed a pro se petition for postconviction relief, which was dismissed
       at the first stage as frivolous and patently without merit. Defendant appeals from that
       dismissal, arguing that (1) he was not barred from filing his postconviction petition because his
       waiver of that right was not knowingly and intelligently made, and (2) his petition presented an
       arguable claim for ineffective assistance of counsel. We hold that defendant was properly
       admonished of his right to file a postconviction petition and therefore was barred from filing
       such a petition. We affirm.

¶2                                                FACTS
¶3         On April 16, 2008, defendant was charged with two counts of first degree murder (720
       ILCS 5/9-1(a)(1) (West 2008)) in the April 11, 2008, murders of Ryan Ferry and Jermaine
       Robinson. The State filed notice of its intent to seek the death penalty. On January 15, 2010, a
       jury found defendant guilty on two counts of first degree murder.
¶4         Prior to sentencing, defendant and the State entered into an agreement whereby the State
       agreed to drop its pursuit of the death penalty in exchange for defendant’s agreement to waive
       his right to appeal and to file a postconviction petition. Defendant would receive a sentence of
       natural life imprisonment–the minimum possible sentence–for each murder. The State
       announced the agreement to the court, and the defense concurred, stating: “That’s correct,
       Your Honor. [Defendant] will give up his rights to direct appeal or post-conviction petition
       reserving only his indefeasible right to apply for pardon or commutation from the Governor.”


                                                   -2-
¶5        The following colloquy between defendant, defense counsel, and the court ensued:
                 “MR. RICHARDS [Defendant’s attorney]: There is an agreement that the
             defendant will not file a notice of appeal, will not file a post-conviction petition, and
             will waive further appeals exclusive of his constitutional rights to apply for pardon or
             commutation. Is that true?
                 THE DEFENDANT: Yeah.
                 THE COURT: [Defendant], I am advised that it is your desire at this time to
             enter–to accept a sentence of natural life imprisonment to Count 1, first degree murder
             of Ryan Ferry, and Count 2, first degree murder of Jermaine Robinson. Is that right?
                 THE DEFENDANT: Yes.
                 THE COURT: And it is your understanding that in doing so, you would not be
             faced with the death penalty?
                 THE DEFENDANT: Yes.
                 THE COURT: That further in doing so recognizing the benefit of not facing the
             death penalty you are giving up any rights of appeal?
                 THE DEFENDANT: Yeah.
                 THE COURT: And any rights of post-conviction relief, those are trial rights that
             you would have to challenge the trial even after the appeal was over?
                 THE DEFENDANT: Yes.
                 THE COURT: And that you would take no further legal action to set aside or
             challenge any of the legal proceedings that have taken place to date?
                 THE DEFENDANT: No.
                 THE COURT: But you would reserve your right to seek a clemency?
                 THE DEFENDANT: Yes.
                                                  ***
                 THE COURT: You have agreed in lieu of the State’s giving up their pursuit of the
             death penalty and agreeing to the natural life sentence that you would pursue no appeal,
             state or federal, either by way of appeal or any post-conviction relief; is that correct?
                 THE DEFENDANT: Yeah.”
     The parties agreed that there was “no need to admonish [defendant] as to his rights to appeal,”
     because those rights had been waived. The court sentenced defendant to two terms of natural
     life imprisonment.
¶6        Defendant appealed to this court, asserting a number of reasons why his plea agreement
     was unenforceable. Reid, 2012 IL App (3d) 100210-U. We rejected defendant’s argument that
     the waiver violated public policy because he waived his right to file a postconviction petition.
     We found that the agreement was supported by consideration.
¶7        This court did, however, agree that defendant had been improperly admonished with
     respect to his waiver of his appeal rights. Specifically, we found that because the waiver of
     appeal rights operates much like a guilty plea, the trial court was required to give defendant the
     admonishments under Illinois Supreme Court Rule 605 (eff. Oct. 1, 2001). We then addressed
     the substantive issues of defendant’s appeal, affirming his convictions and sentences.
¶8        On October 3, 2012, defendant filed a pro se petition for postconviction relief. Defendant’s
     petition asserted 13 claims of error. The trial court dismissed defendant’s petition as frivolous

                                                 -3-
       or patently without merit. Defendant appeals, arguing that one claim for ineffective assistance
       of counsel does present the gist of a constitutional claim and should be advanced to
       second-stage proceedings. Defendant further contends that he was improperly admonished
       concerning his right to file a postconviction petition and any waiver of that right was therefore
       not knowing and intelligent.

¶9                                               ANALYSIS
¶ 10        We turn first to the issue of waiver. Where, as here, the facts are not in dispute, whether a
       defendant’s waiver of a right was knowing and voluntary is a question of law to be reviewed
       de novo. In re R.A.B., 197 Ill. 2d 358 (2001).
¶ 11        The waiver of a constitutional right is valid only when it is clear that there has been an
       intentional relinquishment or abandonment of a known right. People v. McClanahan, 191 Ill.
2d 127 (2000). “Such waivers must not only be voluntary, but must be ‘ “knowing, intelligent
       acts done with sufficient awareness of the relevant circumstances and likely consequences.” ’ ”
       Id. at 137 (quoting People v. Johnson, 75 Ill. 2d 180, 187 (1979), quoting Brady v. United
       States, 397 U.S. 742, 748 (1970)). This standard, requiring that a waiver be knowing and
       voluntary, applies to the waiver of statutory rights as well. See People v. Vernón, 396 Ill. App.
3d 145, 152 (2009) (finding waiver analysis to be the same whether right to counsel is
       constitutional or statutory); Department of Public Aid ex rel. Allen v. Dixson, 323 Ill. App. 3d
600, 603 (2001) (“Statutory and constitutional rights may be waived as long as the waiver is
       knowing, voluntary, and intentional.”).
¶ 12        Proper admonishments by the trial court help to ensure that a defendant understands his
       rights and the consequences of any decision to waive those rights. People v. Sharifpour, 402
Ill. App. 3d 100 (2010). Many such admonishments are prescribed by our supreme court in
       order to protect defendants. See, e.g., Ill. S. Ct. R. 401 (eff. July 1, 1984) (admonitions for
       waiver of right to counsel); Ill. S. Ct. R. 402 (eff. July 1, 2012) (admonitions upon a plea of
       guilty); Ill. S. Ct. R. 605 (eff. Oct. 1, 2001) (admonitions concerning appeal rights). Even
       where admonishments are prescribed, only substantial compliance–rather than strict
       compliance–is required. Sharifpour, 402 Ill. App. 3d 100 (Rule 402); People v. Haynes, 174
Ill. 2d 204 (1996) (Rule 401); People v. Dominguez, 2012 IL 111336 (Rule 605).
¶ 13        In Illinois, the Post-Conviction Hearing Act affords criminal defendants a right to
       collaterally attack a conviction. 725 ILCS 5/122-1 (West 2012). This right, like others, may be
       waived. E.g., People v. Edgeston, 396 Ill. App. 3d 514 (2009). Indeed, in the direct appeal in
       this case, this court pointed out that agreements to waive postconviction relief are, as a general
       matter, enforceable. Reid, 2012 IL App (3d) 100210-U.
¶ 14        Defendant argues that the trial court’s admonishments regarding his right to file a
       postconviction petition were so defective as to render his waiver of that right unknowing and
       involuntary. Though this court previously ruled that defendant’s waiver of his right to appeal
       was invalid for lack of proper admonishments under Rule 605, the present issue is distinct.
       First, unlike the admonishments called for by Rule 605, no specific admonishments are
       delineated by statute–either by supreme court rule or by the Post-Conviction Hearing Act
       itself–to accompany the waiver of postconviction rights. Further, the parties agreed at
       sentencing that the Rule 605 admonishments were unnecessary, and thus none were given. The
       court did, however, explain to defendant the postconviction rights he was waiving.


                                                   -4-
¶ 15        Because there are no specific admonishments prescribed to accompany the waiver of
       postconviction rights, a substantial compliance analysis is not possible. Instead, our inquiry is
       more fundamental: whether defendant’s waiver was a “knowing, intelligent act[ ] done with
       sufficient awareness of the relevant circumstances and likely consequences.” (Internal
       quotation marks omitted.) McClanahan, 191 Ill. 2d at 137.
¶ 16        We find that the admonishments given by the trial court were sufficient and that
       defendant’s waiver of his right to file a postconviction petition was knowing, voluntary, and
       valid. The court made clear that defendant had a right to postconviction relief, which it
       described as a right to “challenge the trial even after the appeal was over.” The court
       emphasized that the result of the agreement would be that defendant could “take no further
       legal action to set aside or challenge any of the legal proceedings that have taken place to date.”
       At each step, defendant indicated to the court that he understood and agreed. The court made it
       plainly clear what defendant had a right to do and what defendant was waiving by entering into
       the agreement.
¶ 17        Defendant argues that the admonishment should have been “more formal,” and included
       other details, such as the standard to be applied at the first stage of postconviction proceedings
       and the right to receive a free transcript. We disagree and find that the court’s more general,
       layman’s explanation was appropriate. The court unequivocally informed defendant that he
       had a postconviction right to challenge the proceedings even if his appeal was unsuccessful
       and that he would be abandoning his right to take any further action by entering into the
       agreement. We cannot find that the court’s failure to discuss the specific process that
       postconviction proceedings follow prejudiced defendant. See People v. Davis, 145 Ill. 2d 240,
       250 (1991) (“Whether reversal is required depends on whether real justice has been denied or
       whether defendant has been prejudiced by the inadequate admonishment.”).
¶ 18        The conclusion that the admonishments in this case were sufficient is further supported by
       the fact that many of the prescribed requirements for admonishments concerning the waiver of
       constitutional rights were satisfied here. The waiver was made by defendant in open court,
       while defendant was represented by counsel. The court addressed defendant directly and
       ascertained that he understood the rights that he was waiving. See Ill. S. Ct. R. 401 (eff. July 1,
       1984); Ill. S. Ct. R. 402 (eff. July 1, 2012) (each requiring “addressing the defendant personally
       in open court, informing him *** of and determining that he *** understands” his rights).
¶ 19        Finally, we recognize that the trial court here did not address the waiver issue, instead
       ruling on defendant’s pro se petition on its merits. The court dismissed the petition as frivolous
       and patently without merit. “It is a fundamental principle of appellate law that when an appeal
       is taken from a judgment of a lower court, ‘[t]he question before [the] reviewing court is the
       correctness of the result reached by the lower court and not the correctness of the reasoning
       upon which that result was reached.’ ” People v. Johnson, 208 Ill. 2d 118, 128 (2003) (quoting
       People v. Novak, 163 Ill. 2d 93, 101 (1994)). Thus, because we agree that defendant’s pro se
       petition should have been dismissed, we affirm the decision of the trial court.

¶ 20                                       CONCLUSION
¶ 21      The judgment of the circuit court of Rock Island County is affirmed.

¶ 22      Affirmed.


                                                    -5-